Citation Nr: 1737479	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  14-04 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for lower spine disability with right and left lower extremity radiculopathy. 


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to November 1962.

This matter comes before the Board of Veterans Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied service connection for lower back pain and lumbar radiculopathy of the right and left lower extremities.  The Veteran filed a notice of disagreement dated in February 2012 and the RO issued a statement of the case in December 2013.  The Veteran submitted a substantive appeal in February 2014.  

In April 2017, the Veteran testified before the Board in a videoconference hearing.  A transcript of the hearing is of record.  At the hearing, the record was held open for 30 days in order to afford the Veteran and his representative the opportunity to submit additional evidence.  Additional evidence was thereafter received in connection with the Veteran's claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving doubt in the Veteran's favor, a lumbar spine disability, to include degenerative disc disease and degenerative joint disease with bilateral radiculopathy, is the result of military service.



CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability, to include degenerative disc disease and degenerative joint disease with bilateral radiculopathy, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).


Analysis

The Veteran contends that his diagnosed degenerative disc disease and degenerative joint disease of the lumbar spine with bilateral radiculopathy had its onset in service.  He testified before the Board that his back went out three times in service, once during basic training and two subsequent times.  He reported that he went to see chiropractors in service and sought treatment for his back beginning soon after discharge.  The Veteran testified that his back bothered him in service and continuously since that time.  His separation examination was normal. 

The service treatment records record only one episode of treatment for the Veteran's back during his period of active duty.  Specifically, in October 1960, the Veteran was seen for a severe lumbar backache.  He was noted to be in considerable pain.  The Veteran was indicated to be tender, moderate over the lumbar area, and he was noted to have paravertebral muscle spasm.  The impression was low back strain.

In order to determine whether the Veteran has a low back disability that is related to his service, the Veteran was afforded a VA examination dated in October 2011.  The Veteran was diagnosed with lumbar degenerative disk disease with bilateral radiculopathy.  The examiner noted that the Veteran had injured his lower back in basic training.  He was taken by ambulance to the evaluation center.  He was in significant pain.  He was placed on quarters for a while.  He recovered and was able to finish his military career.  There were no further injuries recorded.  The examiner indicated that the treating physicians could not find a specific problem with the Veteran's back when he was seen in 1960.  Currently, the examiner reported that the Veteran had a complaint of chronic pain which was 5/10, and he had bilateral intermittent radiculopathy.  After examination, the examiner found that the Veteran's current diagnosis of bilateral radiculopathy secondary to lumbar degenerative disk disease was not related to his incident of low back pain in service.  The rationale was that the Veteran's X-ray showed multilevel degenerative disease that was age-related.  There was no traumatic arthritis.  The examiner found that the Veteran had a self-limiting injury in the military which was not consistently repeated through his time in the military.  No chronic condition was identified in service.

In June 2017, the Veteran submitted the report of his treating physician.  The physician stated that the Veteran had been a patient of his since October 2009.  At that time, it was noted that he had been having back pain that required him to see a neurologist.  The Veteran had been on conservative modalities and had been recommended for pain management.  The physician stated that the Veteran was a gentleman who had initially injured his back while he was on active duty in the United States Army.  The physician reported that had reviewed the service treatment records which the Veteran had given him in addition to the physician's own office notes.  The physician stated that "I believe, after seeing these reports and also reviewing [the Veteran's] medical records which he has provided from the United States Army and the radiologist's report from the VA and a private radiologist; it is very possible that the problems that [the Veteran] has had over the years is related to initial injuries that had occurred while he was on active duty in the United States Army.  I think this may have been the beginning of problems which over the years have plagued [the Veteran].  I feel this injury for which he is presently complaining is a service-related disability." 

The Veteran's outpatient treatment records were also reviewed.  These records indicate diagnoses of multilevel degenerative disease, degenerative disc disease, degenerative joint disease, chronic low back pain, and bilateral lower extremity radiculopathy.  These records do not contain opinions regarding onset.

Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for lumbar spine disability, to include degenerative disc disease and degenerative joint disease with bilateral radiculopathy, is warranted in this case.  The Veteran had an injury in service that his private physician has linked to his current complaints.  The Veteran also credibly testified to injury in service and continued pain and treatment since service.  The Board notes that the October 2011 VA examination did not find that this disability was related to military service, but was rather age-related.  However, the Board finds that the Veteran's treating physician reviewed the same records and came to a different conclusion.  The Board also finds that the Veteran is competent to testify to his symptoms and treatment since service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In summary, the Board finds that the evidence is in relative equipoise and, as such, reasonable doubt has arisen and the claim is allowed.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for degenerative disc disease and degenerative joint disease with bilateral radiculopathy is granted.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


